PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/895,363
Filing Date: 13 Feb 2018
Appellant(s): QUANTA COMPUTER INC.



__________________
Idongesit F. Ebong (Reg. No. 74,272)
Peter J. Prommer (Reg. No. 54,743)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/28/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/21/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-5 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fransen et al. (US Patent Application # 2008/0115956) in view of Zhuang (US Patent Application # 2015/0116935).
Regarding Claim 1, Fransen discloses a faceplate (i.e. angled patch panel 22/200) of an apparatus (i.e. network rack 24) comprising: 
a vertical front side (i.e. frame 202 w/ foremost portion 208) extending outwardly from the apparatus;
a horizontal top panel (i.e. cover plate 20) including an angled front edge portion (i.e. as shown in the figures) extending towards and attached to the vertical front side of the faceplate, the front edge angled portion comprising an obtuse angle having a first leg and a second leg; and 
a front panel (i.e. front of angled patch panel 22/200) disposed on the vertical front side of the faceplate, the front panel comprising:
 a vertical first face extending outwardly at an angle away from the vertical front side of the faceplate; and 
a vertical second face extending outwardly at an angle away from the vertical front side of the faceplate and interfacing with the vertical first face, wherein the vertical first face is positioned to extend along the first leg of the obtuse angle and the vertical second face is positioned to extend along the second leg of the obtuse angle (Figs. 1, 2, 4- 9, 12, 15A, 16, 17, 18A; Paragraphs 0025-0041).
Fransen does not explicitly disclose the first face and the second face having a plurality of venting holes and the vertical first face and the vertical second face configured to increase an exposed frontal surface area of the front panel to provide increased airflow within the apparatus.
Zhuang teaches the first face and the second face having a plurality of venting holes (i.e. venting perforations 516 & rectangular cutout venting pattern 518 formed of large rectangular perforations 520) and the vertical first face and the vertical second face configured to increase an exposed frontal surface area of the front panel to provide increased airflow within the apparatus (Fig. 1-6; Abstract; Paragraphs 0010, 0020-0053).  
Zhuang teaches that it is well known in the art to have a plurality of holes towards the front of an electronic device enclosure in order to maximize air flow through the enclosure and cooling of the electronic components inside. Zhuang also states that using an angled vent plate helps maximize the available surface area and thus maximizes the air flow through the enclosure and cooling of the electronic components contained therein. Fransen is also concerned with cooling as stated in Paragraph 0041. It would have obvious to one skilled in the art to provide such a plurality of holes in the angled patch panel of Fransen, as taught by Zhuang, in order to increase the airflow and improve the cooling of the electronic components within the enclosure. Additionally, while Fransen does not discuss or mention “vent holes” in detail, it is clear from the description in at least Paragraph 0041, that cool air is forced to enter through the front of the angled patch panel by blocking the area around said panel. Thus, there are necessarily openings at the front of the vertical faces of the patch panel disclosed by Fransen and that is supported by the description of how to achieve “optimal cooling of the active equipment” in Paragraph 0041.
Examiner notes that “the vertical first face and the vertical second face configured to increase an exposed frontal surface area of the front panel to provide increased airflow within the apparatus” is a functional language. While features of an apparatus may be recited either structurally or functionally, claim directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). 

Regarding Claim 2, Fransen in view of Zhuang discloses that the angled portion  of the horizontal top panel, the vertical first face and the vertical second face facilitate an intake/outlet area (i.e. venting perforations 516) for air flow across parallel apparatuses assembled on a chassis (Fransen: Figs. 1, 2, 4- 9, 12, 15A, 16, 17, 18A; Paragraphs 0025-0041; Zhuang: Fig. 1-6; Abstract; Paragraphs 0010, 0020-0053) Air flow is maximized through the electronic enclosure by the venting perforations of the vent plate pattern.

Regarding Claim 3, Fransen discloses that the vertical first face and the vertical second face further including a plurality of openings for corresponding I/O connectors 

Regarding Claim 4, Fransen discloses that the I/O connectors of the vertical first face and the vertical second face are angled away from the front side of the faceplate.  (Figs. 1, 2, 4- 9, 12, 15A, 16, 17, 18A; Paragraphs 0025-0041). As shown in the figures.

Regarding Claim 5, Fransen discloses that the vertical first face and the vertical second face are angled away from the front panel at acute angles (Figs. 1, 2, 4- 9, 12, 15A, 16, 17, 18A; Paragraphs 0025-0041). As shown in the figures.

Regarding Claim 8, Fransen in view of Zhuang does not explicitly disclose that the faceplate is manufactured using extrusion.  
Extrusion is a well-known manufacturing process. It would have been obvious to one skilled in the art to use such a process to manufacture the structure of modified Fransen. 
The examiner notes that the limitation “the faceplate is manufactured using extrusion” is considered to be product-by-process.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claims 6, 7, & 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fransen et al. (US Patent Application # 2008/0115956) in view of Zhuang (US Patent Application # 2015/0116935) in view of Lam et al. (US Patent Application # 2014/0098492).
Regarding Claim 6, Fransen in view of Zhuang discloses that the faceplate further comprises: a bottom panel (i.e. cover plate 20) attached to the front panel (Figs. 1, 2, 4- 9, 12, 15A, 16, 17, 18A; Paragraphs 0029). Fransen discloses that the cover plate can also be attached to the bottom of angled patch panel 22/200.
Fransen in view of Zhuang does not explicitly disclose that the faceplate further comprises: ejector levers on either side of the faceplate.
Lam teaches that the faceplate further comprises: ejector levers on either side of the faceplate (Fig. 1, 2, 6A, 8A, 8B; Paragraph 0032, 0042). 
Lam teaches that it is well known in the art of electronic enclosure chassis to have ejector levers in order to remove component cards/boards. It would have been obvious to one skilled in the art to have such ejector levers on the enclosure of modified Fransen, as taught by Lam, in order to facilitate removal of components. 

Regarding Claim 7, Fransen in view of Zhuang does not explicitly disclose that the faceplate is removably attached to a switch.  
Lam teaches that the faceplate is removably attached to a switch (Fig. 1, 2, 6A, 8A, 8B; Paragraph 0017, 0023, 0030, 0032, 0042).   
Lam teaches that it is well known in the art to have a faceplate that is detachable from the chassis or enclosure. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a similar configuration in modified Fransen, as taught by Lam, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. 

Regarding Claim 9, Fransen discloses an apparatus (i.e. network rack 24) comprising: 
a switch (i.e. network rack 24 includes switches as disclosed in Paragraph 0029 & 0041); 
a faceplate (i.e. angled patch panel 22/200) comprising:
a vertical front side (i.e. frame 202 w/ foremost portion 208) extending outwardly;
 a horizontal top panel (i.e. cover plate 20) an angled portion (i.e. as shown in the figures) extending towards and attached to the vertical front side of the faceplate, the angled portion comprising an obtuse angle having a first leg and a second leg; and 
a front panel (i.e. front of angled patch panel 22/200) disposed on the vertical front side of the faceplate, the front panel comprising a vertical first face extending outwardly at an angle away from the vertical front side of the faceplate and a vertical second face extending outwardly at an angle away from the vertical front side of the faceplate and interfacing with the vertical first face, wherein the vertical first face is positioned to extend along the first leg of the obtuse angle and the vertical second face is positioned to extend along the second leg of the obtuse angle (Figs. 1, 2, 4- 9, 12, 15A, 16, 17, 18A; Paragraphs 0025-0041). 
Fransen does not explicitly disclose a fan disposed towards a back side of the apparatus, the vertical first face and the vertical second face having a plurality of venting holes, a plurality of line cards removably attached and electrically connected to the switch, wherein the line cards are disposed parallel to each other, wherein each line card includes a faceplate with a front side extending outwardly from the line card and the vertical first face and the vertical second face configured to increase an exposed frontal surface area of the front panel to provide increased airflow within the apparatus.
Zhuang teaches a fan (i.e. fans 724) disposed towards a back side of the apparatus and the vertical first face and the vertical second face having a plurality of venting holes (i.e. venting perforations 516 & rectangular cutout venting pattern 518 formed of large rectangular perforations 520) and the vertical first face and the vertical second face configured to increase an exposed frontal surface area of the front panel to provide increased airflow within the apparatus (Fig. 1-6; Abstract; Paragraphs 0020-0053).  
Lam teaches a plurality of line cards (i.e. line cards 14) removably attached and electrically connected to the switch, wherein the line cards are disposed parallel to each other, wherein each line card includes a faceplate with a front side extending outwardly from the line card (Fig. 1, 2, 6A, 8A, 8B; Abstract; Paragraph 0016, 0017, 0023, 0030, 0032, 0042).   
Fransen does not explicitly disclose a fan or a plurality of holes. Zhuang teaches that it is well known in the art to have a plurality of holes towards the front of an electronic device enclosure and a fan towards the rear of said enclosure in order to maximize air flow through the enclosure and cooling of the electronic components inside. Zhuang also states that using an angled vent plate helps maximize the available surface area and thus maximizes the air flow through the enclosure and cooling of the electronic components contained therein. Fransen is also concerned with cooling as stated in Paragraph 0041. It would have obvious to one skilled in the art to provide a fan and a plurality of venting holes in the angled patch panel of Fransen, as taught by Zhuang, in order to increase the airflow and improve the cooling of the electronic components within the enclosure. Fransen in view Zhuang does not show the plurality of line cards, but because network rack 24 includes switches and the electronic device 300 is a switch, it would be obvious to one skilled in the art that there is a plurality of line cards that are removably attached, as taught by Lam, in order to have a functioning switch with serviceable parts. Additionally, while Fransen does not discuss or mention “vent holes” in detail, it is clear from the description in at least Paragraph 0041, that cool air is forced to enter through the front of the angled patch panel by blocking the area around said panel. Thus, there are necessarily openings at the front of the vertical faces of the patch panel disclosed by Fransen and that is supported by the description of how to achieve “optimal cooling of the active equipment” in Paragraph 0041.
Examiner notes that “the vertical first face and the vertical second face configured to increase an exposed frontal surface area of the front panel to provide increased airflow within the apparatus” is a functional language. While features of an apparatus may be recited either structurally or functionally, claim directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). 

Regarding Claim 10, Fransen in view of Zhuang & Lam discloses that a channel for air flow is disposed between the vertical first face of the faceplate of any one line card and the vertical second face of the faceplate of an adjacent line card (Fransen: Figs. 1, 2, 4- 9, 12, 15A, 16, 17, 18A; Paragraphs 0025-0041) (Zhuang: Fig. 1-6; Abstract; Paragraphs 0020-0053) (Lam: Fig. 1, 2, 6A, 8A, 8B; Abstract; Paragraph 0016, 0017, 0019, 0023, 0030, 0032, 0042). 
Fransen teaches an angled patch panel with a cover plate that facilitates cooling while Zhuang discloses a switch enclosure meant to maximize air flow. Lam teaches multiple line cards in a configuration meant to improve airflow as discussed in the rejection of Claim 9 above. 

Regarding Claim 11, Fransen does not explicitly disclose that the fan is disposed behind the line cards towards a back of the apparatus, wherein when the fan operates, air is pulled in through the channel from the front of the faceplates and is forced over one or more heat generating on each line card.
Zhuang in view of Lam discloses that the fan (i.e. fans 724) is disposed behind the line cards towards a back of the apparatus, wherein when the fan operates, air is pulled in through the channel from the front of the faceplates and is forced over one or more heat generating components (i.e. electronic components 702) on each line card (Zhuang: Fig. 1-6; Abstract; Paragraphs 0020-0053) (Lam: Fig. 1, 2, 6A, 8A, 8B; Abstract; Paragraph 0016, 0017, 0019, 0023, 0030, 0032, 0042).
Fransen does not explicitly disclose a fan. Zhuang teaches that it is well known in the art to have a fan towards the rear of said enclosure in order to maximize air flow through the enclosure and cooling of the electronic components inside. Fransen is also concerned with cooling as stated in Paragraph 0041. It would have obvious to one skilled in the art to provide a fan in the angled patch panel of Fransen, as taught by Zhuang, in order to increase the airflow and improve the cooling of the electronic components within the enclosure.

Regarding Claim 12, Fransen discloses that the vertical first face and the vertical second face further include a plurality of openings for corresponding I/O connectors (Figs. 1, 2, 4- 9, 12, 15A, 16, 17, 18A; Paragraphs 0025-0041). Fransen shows connection ports on both faces on the front of the angled patch panel as shown in at least Fig. 1.

Regarding Claim 13, Fransen discloses that the I/O connectors of the vertical first face and the vertical second face are angled away from the vertical front side of the faceplate. (Figs. 1, 2, 4- 9, 12, 15A, 16, 17, 18A; Paragraphs 0025-0041). Fransen shows connection ports on both faces on the front of the angled patch panel as shown in at least Fig. 1.

Regarding Claim 14, Fransen discloses that the vertical first face and the vertical second face are angled towards the front panel at acute angles (Figs. 1, 2, 4- 9, 12, 15A, 16, 17, 18A; Paragraphs 0025-0041). As shown in the figures.

Regarding Claim 15, Fransen in view of Zhuang discloses that the faceplate further comprises: a bottom panel (i.e. cover plate 20) attached to the front panel (Figs. 1, 2, 4- 9, 12, 15A, 16, 17, 18A; Paragraphs 0029). Fransen discloses that the cover plate can also be attached to the bottom of angled patch panel 22/200.
Fransen in view of Zhuang does not explicitly disclose that the faceplate further comprises: ejector levers on either side of the faceplate.
Lam teaches that the faceplate further comprises: ejector levers on either side of the faceplate (Fig. 1, 2, 6A, 8A, 8B; Paragraph 0032, 0042). 
Lam teaches that it is well known in the art of electronic enclosure chassis to have ejector levers in order to remove component cards/boards. It would have been obvious to one skilled in the art to have such ejector levers on the enclosure of modified Fransen, as taught by Lam, in order to facilitate removal of components. 

Regarding Claim 16, Fransen in view of Zhuang does not explicitly disclose that the faceplate is manufactured using at least one of extrusion, rolling, brass, and CNC.  
Extrusion is a well-known manufacturing process. It would have been obvious to one skilled in the art to use such a process to manufacture the structure of modified Fransen. 
The examiner notes that the limitation “the faceplate is manufactured using extrusion” is considered to be product-by-process.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding Claim 17, Fransen discloses a chassis (i.e. frame 21) of an apparatus (i.e. network rack 24), comprising: 
a front end (i.e. angled patch panel 22/200 on front side of network rack); and
a rear end (i.e. rear side of network rack), wherein at least one of the ends of the chassis comprises a convex shape (Figs. 1, 2, 4- 9, 12, 15A, 16, 17, 18A; Paragraphs 0025-0041).

Regarding Claim 18, Fransen discloses that the at least one of the ends of the chassis comprises plurality of openings (Figs. 1, 2, 4- 9, 12, 15A, 16, 17, 18A; Paragraphs 0025-0041). Fransen shows connection ports on the front of the angled patch panel as shown in at least Fig. 1.

Regarding Claim 19, Fransen does not explicitly disclose that the plurality of openings comprises openings for airflow, wherein each of the openings are equal distance to a chipset located at the at least one of the ends of the chassis 
Zhuang discloses that the plurality of openings comprises openings for airflow (i.e. venting perforations 516), wherein each of the openings are equal distance to a chipset located at the at least one of the ends of the chassis (Fig. 1-6; Abstract; Paragraphs 0020-0053).   
Zhuang teaches that it is well known in the art to have a plurality of openings towards the front of an electronic device enclosure in order to maximize air flow through the enclosure and cooling of the electronic components inside. Fransen is also concerned with cooling as stated in Paragraph 0041. It would have obvious to one skilled in the art to provide such a plurality of openings in the angled patch panel of Fransen, as taught by Zhuang, in order to increase the airflow and improve the cooling of the electronic components within the network rack.

Regarding Claim 20, Fransen discloses that the plurality of openings comprises openings for I/O connectors (Figs. 1, 2, 4- 9, 12, 15A, 16, 17, 18A; Paragraphs 0025-0041). Fransen shows connection ports on the front of the angled patch panel as shown in at least Fig. 1.



(2) Response to Argument
Appellant's arguments filed 2/28/2022 have been fully considered but they are not persuasive. The Appellant continues to argue that Fransen in view of Zhuang does not disclose or suggest the claim limitations of independent claims 1 & 9. The Appellant’s arguments have not substantially changed over the course of prosecution. Generally, the Appellant argues that the prior art of record does not disclose the structure as claimed to increase the exposed frontal surface area of the front panel to provide increased airflow within the apparatus. The Examiner respectfully disagrees and directs the Appellant’s attention to the explanation provided in the rejection as presented above. The counterarguments presented here were present in previous responses, but still apply to the claims as currently written and to the arguments now presented by the Appellant since those have not substantially changed. Similar counterarguments and explanations were presented to the Appellant’s representative during the telephonic interview on 7/1/2021. 
First, the Examiner notes that “the vertical first face and the vertical second face configured to increase an exposed frontal surface area of the front panel to provide increased airflow within the apparatus” is a functional language. While features of an apparatus may be recited either structurally or functionally, claim directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). Furthermore, Zhuang clearly states that a structure for venting such as the one disclosed helps maximize the available surface area and thus maximizes the air flow through the enclosure and cooling of the electronic components contained therein. Therefore, Zhuang clearly provides motivation to combine with Fransen since Fransen is also concerned with the cooling of the internal components of the apparatus. In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made and does not include knowledge gleaned only from the Appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The fact notwithstanding that the Appellant arguments hinge almost entirely on functional language currently introduced into the independent claims, said functional language regarding increasing/maximizing surface area is actually the basis of Zhuang’s disclosure and therefore Zhuang provides clear motivation to combine with an apparatus such the one disclosed by Fransen. Regarding the Appellant’s argument that Fransen does not discuss any vent holes on its angled patch panel and that the cover plate keeps dust and debris away from electrical connections and components, the Examiner contends that, while Fransen does not discuss or mention “vent holes” in detail, it is clear from the description in at least Paragraph 0041 that cool air is forced to enter through the front of the angled patch panel by blocking the area around said panel. Thus, there are necessarily openings at the front of the vertical faces of the patch panel disclosed by Fransen and that is supported by the description of how to achieve “optimal cooling of the active equipment” in Paragraph 0041. Zhuang is used as a secondary reference to show a detailed example of venting perforations or holes in a panel like the one disclosed by Fransen. Zhuang teaches venting perforations 516 & rectangular cutout venting pattern 518 formed of large rectangular perforations 520 which are located on a front face. Furthermore, Zhuang teaches horizontal cover plate 526 of chassis cover 606 which is mounted on chassis base 504 as illustrated in Figs. 5-6. Said horizontal cover plate 526 of Zhuang can be considered an equivalent to cover plate 20 of Fransen in that it covers the top of the apparatus while providing openings at the front with rectangular perforations 520. This is another reason why the Appellant’s argument that Fransen teaches away from a combination with Zhuang is unpersuasive given that Zhuang also protects electrical connections and components from dust and debris by providing a horizontal cover plate 526 over the chassis while still providing a plurality of venting holes. Therefore, the combination of the primary and secondary references arrives at the Appellant’s claimed structure.
Both references are concerned with cooling of the equipment inside the enclosure and state as much in their respective disclosures. Throughout the disclosure of Zhuang, it is clearly described, as discussed above, why such a configuration would be useful in the similar apparatus of Fransen and shows a way to significantly maximize the surface area where these venting holes/perforations are placed without increasing the height/size of the enclosure. Therefore, for the reason stated above and in the rejection, the combination of Fransen and Zhuang is appropriate and renders the claims unpatentable.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RJA/Examiner, Art Unit 2847                                                                                                                                                                                                        
Conferees:
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847  

/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                                                                                                                                                                                                                              
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.